Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-11-2008

In Re: James T. Will
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2933




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: James T. Will " (2008). 2008 Decisions. Paper 681.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/681


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-144                                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-2933
                                      ___________

                            IN RE: JAMES T. WILLIAMS,
                                                   Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
       United States District Court for the Eastern District of Pennsylvania
                        (Related to Crim. No. 95-cr-00407-002)
                     ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    July 31, 2008

       Before:   SCIRICA, Chief Judge, ALDISERT and GARTH, Circuit Judges

                                 (Filed: August 11, 2008)
                                        _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM.

      Presently before the Court is a petition for a writ of mandamus filed by James T.

Williams. For the following reasons, we will deny the petition.

      In 1996, Williams was convicted by a jury in the United States District Court for

the Eastern District of Pennsylvania of armed bank robbery and related crimes. He was

sentenced to a term of 687 months in prison. We affirmed on direct appeal. United

States v. Williams, 151 F.3d 1027 (3d Cir. 1998) (table).
       In 1999, the District Court appointed counsel to assist Williams in the preparation

of a motion to vacate under 28 U.S.C. § 2255. Shortly before counsel submitted the

motion, Williams filed several pro se motions in which he requested permission to

proceed without appointed counsel. Following a hearing on April 5, 2000, the District

Court issued an order partially granting Williams’ request to proceed pro se. In that

order, the District Court permitted Williams to submit a list of supplemental issues to his

attorney, who would then submit those issues for filing in the District Court. Because

Williams was then awaiting trial in state court, the District Court ordered that the filing of

the supplemental issues should occur within sixty days of the conclusion of the trial, but

in no event later than August 1, 2000. Williams did not abide by the deadline set forth in

that order. The state trial concluded in August 2001, when Williams was convicted of

first-degree murder and other charges. Commonwealth v. Williams, 896 A.2d 523, 530

(Pa. 2006).

       On or about August 7, 2001, Williams submitted a pro se filing, which the District

Court construed as a motion to reopen the deadline for asserting supplemental claims. On

August 14, 2001, the District Court entered an order denying the motion to reopen,

concluding that Williams had waived his right to raise supplemental issues pro se because

the motion to reopen was filed more than one year after the deadline specified in the April

5, 2000 order. Shortly afterward, the District Court issued its decision denying relief

under § 2255. United States v. Williams, 166 F. Supp. 2d 286 (E.D. Pa. 2001). Williams



                                              2
appealed that decision. In our order denying a certificate of appealability, we noted that

“[t]he District Court, in its order entered August 14, 2001, did not abuse its discretion in

denying Williams further opportunity to add supplemental claims to his motion filed

pursuant to 28 U.S.C. Section 2255.” United States v. Williams, No. 01-4125 (3d Cir.

Sept. 24, 2002); see also United States v. Williams, No. 02-4427, slip op. at 2, 5 (3d Cir.

Aug. 7, 2003).

        Williams now petitions this Court for a writ of mandamus directing the District

Court to “correct” its order of August 9, 2001, denying his request to file an out-of-time

supplement to his motion to vacate. He claims that the District Court should not have

required him to submit the supplemental claims while his state trial was pending, and that

he was assured by the District Court at the April 5, 2000 hearing that he would be able to

supplement his § 2255 motion following the conclusion of his trial.

       Mandamus is a drastic remedy that is available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). To prevail, a petitioner must show “no other adequate means to attain the desired

relief, and . . . [a] right to the writ [that] is clear and indisputable.” See In re Patenaude,

210 F.3d 135, 141 (3d Cir. 2000) (internal quotation marks and citation omitted).

       Williams has failed to demonstrate that he is eligible for mandamus relief based on

his challenge to the District Court’s order of August 9, 2001. It is obvious that he is

attempting to relitigate the issue of whether the District Court improperly denied his



                                                3
request for additional time beyond the August 1, 2000 deadline to supplement his § 2255

motion. We addressed that issue in C.A. No. 01-4125, and we will not revisit the matter

here. See In re Chambers Dev. Co., 148 F.3d 214, 226 (3d Cir. 1998) (“[M]andamus is

not a substitute for appeal and a writ of mandamus will not be granted if relief can be

obtained by way of our appellate jurisdiction.”).

       Williams also requests a writ of mandamus ordering the District Court to rule on a

motion that he filed on September 7, 2004. Because that motion was decided on July 9,

2008, the request for mandamus relief is now moot.

       For the above-stated reasons, we will deny the petition for a writ of mandamus.1




   1
     Williams has also filed a “Motion for Court to Consider New Evidence.” We grant
the motion to the extent that it may be construed as a supplement to the mandamus
petition. However, we observe that the “new evidence” cited by Williams is not relevant
to the question of whether a writ of mandamus should issue.

                                             4